UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09123 AMIDEX Funds, Inc. Exact name of registrant as specified in charter) 970 Rittenhouse Rd Eagleville, Pa 19403 (Address of principal executive offices) (Zip code) Matrix Group, Inc., 630 Fitzwatertown Road “A” Willow Grove, PA 19090 (Name and address of agent for service) Registrant’s telephone number, including area code: 610 666-1330 Date of fiscal year end: 05/31/2013 Date of reporting period: 06/30/2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1 -4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 1. Proxy Voting Record. AMIDEX35 Israel Mutual Fund Fund Company Name Symbol CUSIP Date Matter # Matter Proposed By Vote casted Vote Management Vote issuer Yes For For holder No Against Against Abstain Abstain AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 09/07/11 1 Approve the distribution of dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Africa Israel Investments Ltd AFIL IT 09/13/11 1 Approve additional 3 year term to the agreement with Memorand Management issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 09/19/11 1 Approve the distribution of dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 09/19/11 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 09/19/11 3 Approve the payment to External Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 09/19/11 4 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 09/19/11 5 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Teva Pharmaceutical Industries Ltd TEVA 09/19/11 6 Approve amendment to employment agreement for the Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Industries and Investments CII IT 10/04/11 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Industries and Investments CII IT 10/04/11 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Industries and Investments CII IT 10/04/11 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Koor Industries Ltd KOOR IT 10/10/11 1 Approve Koor's engagement with Property & Building issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/26/11 1 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/26/11 2 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/26/11 3 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/26/11 4 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/26/11 5 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/26/11 6 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Bezeq Israeli Telecommunication Corp Ltd BEZQ IT 10/26/11 7 Approve appointment of a Trustee issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Discount Bank Ltd DSCT IT 10/26/11 1 Approve financial statements and Directors' report issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Discount Bank Ltd DSCT IT 10/26/11 2 Approve Distribution of Dividend issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Discount Bank Ltd DSCT IT 10/26/11 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Discount Bank Ltd DSCT IT 10/26/11 4 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/30/11 1 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/30/11 2 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Leumi Le-Israel BM LUMI IT 10/30/11 3 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Migdal Insurance Holdings Ltd MGDL IT 10/31/11 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 11/01/11 1 Approve financial statements and Directors' report issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 11/01/11 2 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 11/01/11 3 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 11/01/11 4 Approval of continuation of technical assistance agreement with Nestle issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 11/01/11 5 Approval of continuation of agreement with Nestle issuer Yes For For AMIDEX35 Israel Mutual Fund Osem Investment Ltd OSEM IT 11/01/11 6 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Koor Industries Ltd KOOR IT 11/06/11 1 Approve Koor's engagement with Property & Building issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/08/11 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/08/11 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/08/11 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/08/11 4 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Israel Corp Ltd/The ILCO IT 11/08/11 5 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 11/09/11 1 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Mizrahi Tefahot Bank Ltd MZTF IT 11/09/11 2 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/15/11 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/15/11 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/15/11 3 Approve employment by a subsidiary issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/15/11 4 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/15/11 5 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/15/11 6 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/15/11 7 Approve to increase the number of Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Comverse Technology Inc CMVT 11/16/11 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Comverse Technology Inc CMVT 11/16/11 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Comverse Technology Inc CMVT 11/16/11 3 Approve CTI's officers' compensation issuer Yes Against For AMIDEX35 Israel Mutual Fund Comverse Technology Inc CMVT 11/16/11 4 Approve CTI's officers' compensation voting terms issuer Yes For For AMIDEX35 Israel Mutual Fund Comverse Technology Inc CMVT 11/16/11 5 Approved annual performance bonus plan issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 11/17/11 1 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 11/17/11 2 Approve the management and consultancy agreement with IDB Dev. issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 11/17/11 3 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 11/17/11 4 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Koor Industries Ltd KOOR IT 11/18/11 1 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Koor Industries Ltd KOOR IT 11/18/11 2 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Koor Industries Ltd KOOR IT 11/18/11 3 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/29/11 1 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 11/30/11 2 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 12/01/11 3 Approve increase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Koor Industries Ltd KOOR IT 12/04/11 1 Approve the nomination of the Chairman of the Board issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 4 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 5 Approve the nominated Director's compensation issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 6 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 7 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 8 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 9 Approve the remuneration of the Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 10 Approve the remuneration of the Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/08/11 11 Approve the remuneration of the Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/08/11 1 Approve the terms of service of the deputy Chairman issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/08/11 2 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/08/11 3 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/08/11 4 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 12/08/11 5 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Gazit Globe Ltd GLOB 12/13/11 1 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Gazit Globe Ltd GLOB 12/13/11 2 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Gazit Globe Ltd GLOB 12/13/11 3 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Gazit Globe Ltd GLOB 12/13/11 4 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Gazit Globe Ltd GLOB 12/13/11 5 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Group Ltd DELKG IT 12/19/11 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 3 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 4 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 5 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 6 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 7 Approve increase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 8 Approval of changes in remuneration of External Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 9 Approval of changes in remuneration of External Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 12/19/11 10 Approval of changes in remuneration of External Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 12/20/11 1 Re-elect officiating Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Discount Investment Corp DISI IT 12/20/11 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 12/28/11 1 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund First International Bank of Israel FTIN 12/28/11 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/03/12 1 Approval of consolidated financial statements issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/03/12 2 Appoint Auditors and authorize their fees issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/03/12 3 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/03/12 4 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/03/12 5 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Bank Hapoalim BM POLI IT 01/03/12 6 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 03/05/12 1 Amend provisions of the Article of Association issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 03/05/12 2 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 03/05/12 3 Approve to Grant Indemnity Undertaking to D&O issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 03/05/12 4 Approve Purchase of D&O Insurance issuer Yes For For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 03/05/12 5 Approve terms of Service as Chairman of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 03/05/12 6 Approve terms of Service as President of the Board issuer Yes Against For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 03/05/12 7 Approve terms of Service as Chairman issuer Yes Against For AMIDEX35 Israel Mutual Fund Harel Insurance & Financial Services Ltd HARL 03/05/12 8 Approve the remuneration of the Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Industries and Investments CII IT 03/18/12 1 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Clal Industries and Investments CII IT 03/18/12 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 05/22/12 1 Approval of changes in remuneration of External Directors issuer Yes For For AMIDEX35 Israel Mutual Fund Oil Refineries Ltd ORL B1YMQ44 05/22/12 2 Re-elect external director issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Automotive Systems Ltd DLEA 05/30/12 1 Receive and approve the Financial Statements issuer Yes For For AMIDEX35 Israel Mutual Fund Delek Automotive Systems Ltd DLEA 05/30/12 2 Appoint Auditors and authorize their fees issuer Yes For For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) AMIDEX Funds, Inc. By (Signature and Title)* /s/ Cliff Goldstein Date July 12, 2012 * Print the name and title of each signing officer under his or her signature.
